 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

 

-against-

ORDER

RODOLFO DIAZ, JR.,
20 Crim. 43-1 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:
Defendant’s sentencing is rescheduled from June 9, 2021 to June 30, 2021 at 10:00 am.

Accordingly, the Clerk of Court is directed to close Defendant's letter motion at ECF No. 54.

Dated: New York, New York
May 25, 2021
SO ORDERED.

B Dorel

CEPR. DANIELS
hited States District Judge

 

 

 
